ORDER
PER CURIAM.
Keith Stubblefield appeals the judgment of the motion court denying his Rule 29.151 motion for post-conviction relief following an evidentiary hearing. We have reviewed the briefs of the parties and the *359record on appeal, and we find the motion court did not clearly err in denying Mov-ant’s motion. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mp. R. Civ. P. 84.16(b) (2015).

. All rule references are to Missouri Supreme Court Rules (2015) unless otherwise indicated.